DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on March 2, 2021. It is noted, however, that applicant has not filed certified copies of the CN202120453003.6 and CN202120454082.2 applications as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to Independent Claim 1, the Applicant has sufficiently claimed and defined the lighting apparatus including the fixing unit with the central hole, the lamp body having the inner semi-sphere housing, the base housing having the external semi-sphere housing, and the multiple elastic units.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, in particular to the rotation shaft being coupled to the rotation connector for the lamp body to rotate with respect to the base housing along the first rotation axis of the rotation shaft, and wherein the multiple elastic units are elastically attached to the central hole for the base housing to rotate with respect to the fixing unit along the second axis, wherein there is a tile angle between the first rotation axis and the second rotation axis.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 10,697,599 B1 to Davis et al. that teaches a rotatable spherical housing within a base housing [Figures 1-9].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, August 31, 2022

/Jason M Han/Primary Examiner, Art Unit 2875